DETAILED ACTION
Applicants’ arguments, filed 31 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Amount of Phosphatidylcholine: The instant claims recite “wherein the essential phospholipids comprise more than 75% of (3-sn-phosphatidyl) choline.” As best understood by the examiner, this limitation requires that of the phospholipids present in the composition, more than 75% of the phospholipids are phosphatidylcholine. It is not understood to require that more than 75% of the composition as a whole is phosphatidylcholine.
Fatty Acid: For the purposes of examination under prior art, the term “Fatty acid” is understood to refer to both the free acid form of a fatty acid and the esterified form of a fatty acid. This determination is made in view of page 35 of the instant specification, in which the examples included medium chain triglycerides and safflower seed oil. These materials are understood to be esterified fatty acids; for example, medium chain triglycerides and triglyceride esters of fatty acids. As such, the term “Fatty acid” is understood to encompass esters of fatty acids as well as unesterified forms of fatty acids.
Additionally, the examiner notes that in view of the instant specification disclosing nanoparticles made from medium chain triglycerides, the term “Fatty acid” is understood to encompass both medium chain and long chain carboxylic acids and esters thereof. The examiner also notes that, to the extent that the claims require MCT oil, said MCT oil is understood to be a fatty acid.
Polymers: The instant claims exclude a polymer. As best understood by the examiner, poloxamers are copolymers of polyethylene glycol and polypropylene glycol, and are therefore polymers. As such, a composition comprising poloxamer is outside the scope of the instant claims.
Claim 18: Claim 18 has been newly added. This claim requires steps of (b) administration across ocular barriers into ocular tissue, and (c) administering via the intranasal route where the blood brain barrier is bypassed. The examiner understands claim 18 to recite that both of these steps are required.


Note Regarding Trade Names
The issue of the meaning of various trade names appears to be relevant with regard to the prosecution of the instant application. Various searches conducted by the examiner referred to materials of specific trade names. In order to properly identify some of the relevant trade names, the examiner cites Lipoid (www.lipoid.com/en/node/105, accessed 16 August 2019, 1 printed page). The relevant data is reproduced below.

    PNG
    media_image1.png
    687
    586
    media_image1.png
    Greyscale

Although the particular document relied upon here by the examiner appears to have been published after the effective filing date of the instant application, the document may nevertheless be useful in understanding the meaning of trade names provided in prior art publication. See MPEP 2124, which permits publications that do not antedate the filing date of the instant application to be used to show that characteristics of prior art products were known.
The examiner additionally understands that, in regard to phospholipid and lecithin trade names such as Lipoid and Phospholipon, the number succeeding said trade name is understood to refer to the percentage of phosphatidylcholine. For example, Lipoid 75 refers to a composition of 75% phosphatidylcholine, and Lipoid 80 refers to a composition of 80% phosphatidiylcholine.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US Patent 6,004,566) in view of Weiner et al. (EP 0249561 A2).
Friedman et al. (US Patent 6,004,566) (hereafter referred to as Schwartz after the second inventor) is drawn to a submicron oil sphere for topical and transdermal delivery, as of Schwartz, title and abstract. 
As to the required nanosphere and/or nanoparticles, Schwartz teaches submicron oil spheres, as of Schwartz, title and abstract.
As to the required NSAIDs (non-steroidal anti-inflammatory drugs), Schwartz teaches this as of column 7 lines 1-2. The particles appear to contain a drug, as of claim 2 of Schwartz; this is understood to read on the requirement that the particles encapsulate a drug.
As to claim 13, the claim requires phospholipids. Schwartz teaches lecithin, as of column 8 lines 25-27. Lecithin is understood to comprise primarily phosphatidylcholine and is therefore a phospholipid.
As to claim 13, the claim requires fatty acids selected from a group including medium chain triglycerides that are liquid at room temperature. Schwartz teaches MCT oil (medium chain triglyceride oil), as of Schwartz, column 8 lines 23-28. MCT oil is understood to comprise fatty acids which are liquid at room temperature.
As to claim 13, the claim requires solvents. The composition of Schwartz is present in an aqueous suspension, and said water reads on the required solvent. Schwartz also teaches glycerol as of column 14 line 34, wherein glycerol is understood by the examiner to read on the required solvent.
As to claim 13, the claim requires a particle size in the range of 50 nm to 150 nm. Schwartz teaches a particle size of 100 nm to 300 nm, as of column 6 lines 60-65. Elsewhere in the reference, Schwartz teaches a 127 nm particle size, as of column 14, Example 27, lines 1-7. The particle size of 127 nm is within the claimed range.
As to claim 13, the claim requires that the phospholipids comprises more than 75% phosphatidylcholine. Schwartz teaches Lipoid E-80, as of column 5 line 30. This is understood to comprise 80% phosphatidylcholine. This is understood to meet the requirement of claim 13 that the phospholipids comprise more than 75% phosphatidylcholine. See the section above entitled “Note Regarding Trade Names.”
Schwartz does not appear to teach that the NSAIDs comprise 25-75% of the carrier composition formulation because the amount of active agent taught by Schwartz is lower than the required 25% minimum.
Weiner et al. (hereafter referred to as Weiner) is drawn to a composition comprising a liposome encapsulated non-steroidal anti-inflammatory drug (NSAID), as of Weiner, title and abstract. Weiner teaches the NSAID present in amounts up to 30% of the composition, as of Weiner, page 4 lines 4-10.
Weiner differs from the claimed invention because Weiner is drawn to liposomes, whereas the claimed invention appears to have a lipid core and appears to be non-liposomal.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the amount of active agent of up to 5% active agent, as taught by Schwartz, to have been in an amount of up to at least about 30% active agent, as taught by Weiner. Both Schwartz and Weiner are drawn to drug delivery vehicles comprising lipids to aid in drug delivery. Schwartz teaches up to about 5% active agent; however, Weiner teaches encapsulating in an amount up to 30% active agent. As such, the skilled artisan would have been motivated to have modified the composition of Schwartz to have included up to about 30% active agent for predictable delivery of more active agent than what was originally taught by Schwartz with a reasonable expectation of success.
As to claim 13, additionally in regard to the amount of active agent, the examiner notes that the amount of active agent of up to 30%, as taught by Weiner, overlaps with the required amount of 25-75%. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 13, in the alternative regarding the amount of active agent, the examiner notes that generally, differences in concentration (e.g. of NSAIDs) between the prior art and claimed invention will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, no evidence of the criticality of the NSAID concentration appears to have been provided. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a lipid emulsion comprising NSAIDs has been taught by Schwartz. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable ranges of NSAIDs by routine experimentation, especially in view of the teachings of Weiner.
As to claim 13, the claim requires the exclusion of a polymer. Schwartz teaches the following in example 27 on column 14, which is reproduced below.

    PNG
    media_image2.png
    128
    407
    media_image2.png
    Greyscale

The above-reproduced example comprises a polymer, which is Carbopol (i.e. polyacrylic acid). However, Schwartz teaches the following as of Schwartz, column 6 lines 19-34, reproduced below.

    PNG
    media_image3.png
    293
    424
    media_image3.png
    Greyscale

As such, the skilled artisan would have been motivated to have substituted a different thickening agent in place of Carbopol in order to have increased viscosity with a reasonable expectation of success. One of the alternatives to Carbopol discussed in the above-reproduced paragraph includes cetostearyl alcohol and/or other waxes; said waxes are not understood to be polymers. Additionally, the above-reproduced paragraph appears to indicate that gelling and thickening agents may be optional, especially if a high level of oil is used to achieve thickening. Regardless, simple substitution of one known element (e.g. a non-polymeric thickener) in place of another (e.g. Carbopol) to obtain predictable results (a composition with the viscosity desired by Schwartz) is prima facie obvious. See MPEP 2143, Exemplary Rationale B.
As to claim 13, the claim requires that the NSAIDs are encapsulated in the nanoparticle. The skilled artisan would have expected that NSAIDs, to the extent that they are water-insoluble and/or lipophilic and/or hydrophobic, would have been encapsulated in the nanoparticle of Schwartz. The skilled artisan would have been aware of the principle of like-dissolves-like, which posits that water, which is highly polar, dissolves highly polar solutes which are like water in terms of their polarity. Similarly, non-polar solvents dissolve non-polar solutes. As such, the principle of like-dissolves-like indicates that solutes and solvents are similar to each other in terms of their polarity or lack thereof. Therefore, the skilled artisan would have expected that a NSAID which is non-polar, such as indomethacin as of Schwartz, Example 11, column 19, would have been encapsulated in the oily core of the particle of Schwartz rather than being present in the external water phase in the composition of Schwartz.

Response to Arguments
Applicant has provided arguments, as of applicant’s response on 31 October 2022 (hereafter referred to as applicant’s most recent response). These arguments are addressed below.
In applicant’s most recent response, states that composition claim 13 has been amended to incorporate the examiner’s suggestions, as of applicant’s most recent response, page 6, top two lines. This is not persuasive. The examiner’s rationale for determining that the proposed subject matter would be allowable included rationale specific to claims drawn to a specific method of administration. See pages 36-38 of the prior office action on 29 June 2022. As such, the examiner’s rationale for indicating that the proposed claim is allowable would not extend to a composition claim.
In applicant’s most recent response, page 6, second paragraph, applicant argues that prior art reference Schwartz does not teach a composition delivered via buccal or sublingual administration, as described in amended claim 13. This is not persuasive at least because claim 13 does not require buccal or sublingual administration. The examiner notes that neither buccal nor sublingual administration is mentioned in claim 13. Furthermore, as claim 13 is a composition claim, it cannot include a method step of buccal or sublingual administration. Arguments pertaining to limitations which are not claimed are not persuasive. See MPEP 2145(VI).

Allowable Subject Matter
Claims 4 and 18 are allowable. The examiner has presented the following reasons as to why the claims are allowable.
Claim 4: As relevant prior art, the examiner cites Friedman et al. (US Patent 6,004,566), over which a rejection was applied above. Friedman et al. (US Patent 6,004,566) (hereafter referred to as Schwartz after the second inventor) is drawn to a submicron oil sphere for topical and transdermal delivery, as of Schwartz, title and abstract. See the rejection above over Schwartz by itself. Nevertheless, Schwartz does not read on the subject matter of the above-proposed claim because Schwartz does not teach a method of buccal or sublingual administration.
Also as relevant art, the examiner cites Friedman et al. (US Patent 5,744,155). Friedman et al. (hereafter referred to as Friedman) is drawn to an oil in water emulsion for administering a drug to a mucosal surface, as of Friedman, title and abstract, reproduced below.

    PNG
    media_image4.png
    276
    400
    media_image4.png
    Greyscale

The skilled artisan would have understood that sublingual delivery requires delivery to the sublingual mucosa, and buccal delivery requires delivery to the buccal mucosa. The above-reproduced text from Friedman indicates that a mucoadhesive polymer is needed to deliver a composition to the mucosa. Therefore, the skilled artisan would have expected that a mucoadhesive polymer would have been needed to have achieved successful sublingual or buccal delivery. The composition of Friedman comprises a polymer, and the skilled artisan would not have been motivated to have removed the polymer from the composition of Friedman as Friedman indicates that the polymer is a necessary feature of the composition of Friedman to achieve mucosal delivery.
In contrast, the instantly claimed method requires deliver to the buccal or sublingual mucosa, but apparently in the absence of the mucoadhesive polymer. The skilled artisan would not have been motivated to have removed the mucoadhesive polymer based upon the teaching of Friedman. Additionally, there would have been no reasonable expectation that delivery to the buccal or sublingual mucosa would have been successful in the absence of a polymer such as a mucoadhesive polymer. Omission of an element (e.g. the mucoadhesive polymer) and retention of the element’s function (drug delivery to the buccal and/or subligual mucosa) is an indicium of non-obviousness; see MPEP 2144.04(II)(B).
Claim 18: As relevant prior art in regard to claim 18, the examiner cites both Friedman et al. (US Patent 6,004,566) and Friedman et al. (US Patent 5,744,155), which were cited above. Neither reference teaches bypass of the blood brain barrier, and there would have been no reasonable expectation that the skilled artisan could have modified the composition of either reference to have successfully bypassed the blood brain barrier. In addition, while Friedman et al. (US Patent 5,744,155) teaches both ocular (e.g. corneal) and nasal delivery, as of column 1 lines 5-10 of Friedman et al. (US Patent 5,744,155), the skilled artisan would not have been motivated to have combined these disparate modes of administration in the same method. Additionally, Friedman et al. (US Patent 5,744,155) is drawn to delivery through mucous membranes, and the teachings of Friedman et al. (US Patent 5,744,155) indicate that a polymer is needed for this. As such, the skilled artisan would not have been motivated to have modified the method of Friedman et al. (US Patent 5,744,155) to have excluded a polymer. See the explanation provided above in the statement as to why claim 4 is allowable.

Conclusion
Less than all claims are in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612